                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


MALACHI SAMUEL MARTINEZ                          §

VS.                                              §               CIVIL ACTION NO. 9:18-CV-30

KIMBERLY STRIBLIN                                §

             MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Malachi Samuel Martinez, an inmate confined at the Hughes Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Kimberly

Striblin.

        The Court referred this matter to the Honorable Zack Hawthorn United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s official capacity claim, claim for loss of property

without due process of law and claim for violation of TDCJ policy be dismissed for failure to state

a claim and as frivolous; the Magistrate Judge recommends plaintiff’s claim of retaliation should

proceed.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge (docket entry nos.

13, 16 & 17). This requires a de novo review of the objections in relation to the pleadings and

applicable law. See FED. R. CIV. P. 72(b).

        As outlined by the Magistrate Judge, Texas law allows for the recovery of monetary damages

for loss of property that has been taken without authorization. See, e.g., Murphy v. Collins, 26 F.3d

541, 543 (5th Cir. 1994) (In Texas, the tort of conversion fulfills the requirement); Cathey v.

Guenther, 47 F.3d 162, 164 (5th Cir. 1995) (conversion is the unauthorized and unlawful assumption
and exercise of dominion and control over the personal property of another to the exclusion of, or

inconsistent with the owner’s rights); Myers v. Adams, 728 S.W.2d 771, 772 (Tex. 1987). Plaintiff

has not shown that he has taken advantage of this post-deprivation remedy nor shown that this

available remedy is inadequate. Hudson v. Palmer, 468 U.S. 517 (1984); Simmons v. Poppell, 837

F.2d 1243 (5th Cir. 1998); Marshall v. Norwood, 741 F.2d 761 (5th Cir. 1984).

         Similarly, the alleged failure of TDCJ officials to follow their own regulations and

procedures is not sufficient to state a civil rights claim, if constitutional minima are nevertheless met.

See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Hernandez v. Estelle, 788 F.2d 1154 (5th

Cir. 1986). Constitutional due process is satisfied because the Texas tort of conversion provides
plaintiff with an adequate post-deprivation remedy. Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir.

2009).

                                                ORDER

         Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.



         So Ordered and Signed
         Nov 17, 2018




                                                    2
